OliveR, Chief Judge:
Counsel for the respective parties have submitted this appeal for reappraisement for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED, by and between counsel for the parties hereto, subject to the approval of the Court, that the merchandise covered by the above appeal for reappraisement consists of prism binoculars manufactured in and exported from Japan to the United States.
That on or about the date of exportation of the said merchandise, the price at which such or similar merchandise was freely sold or, in the absence of sales, offered for sale in the principal markets of Japan, in the usual wholesale quantities and in the ordinary course of trade, for exportation to the United States, including the cost of all containers and coverings of whatever nature and all other expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, was the appraised value, less the item designated on the invoice as “Agent Commission 5%” in the amount as shown on the invoice.
*433On the agreed facts, I find that the proper basis for appraisement of the binoculars in question is statutory export value and hold that such value for the merchandise is the appraised value, less the item designated on the invoice as “Agent commission 5%,” in the amount as shown on the invoice.
Judgment will be rendered accordingly.